
	

114 HR 2955 IH: Right to Counsel and Taxpayer Protection Act
U.S. House of Representatives
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2955
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2015
			Mr. Deutch introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Violent Crime Control and Law Enforcement Act of 1994 to expand the cause of action
			 relating to the pattern or practice of conduct by a governmental authority
			 that deprives a person of rights protected by the Constitution to such
			 conduct relating to adults as well as juveniles.
	
	
 1.Short titleThis Act may be cited as the Right to Counsel and Taxpayer Protection Act. 2.Pattern or practice litigation (a)In generalSection 210401(a) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14141(a)) is amended—
 (1)after responsibility for the administration of, by striking juvenile justice and inserting criminal justice, juvenile justice,; and (2)after or the incarceration of, by striking juveniles and inserting persons (including juveniles).
 (b)Clerical amendmentSection 210401(b) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14141(b)) is amended by striking paragraph (1) and inserting subsection (a).
			
